                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

 Aqua Lighting Technologies, LLC,                )
 a Virginia limited liability company,           )
                                                 )           Case No. 5:18-CV-00392-D
        Plaintiff,                               )
                                                 )           ORDER
 v.                                              )
                                                 )
 Pentair Water Pool and Spa, Inc., a Delaware    )
 corporation,                                    )
                                                 )
        Defendant.                               )
                                                 )


TIDS MATTER comes before the Court on the Joint Motion of the Parties to Stay Proceedings

in View of Settlement in Principle. [ECF Doc. 42]. The Court finds, for the reasons set forth in ·

the Motion, good cause exists for granting the requested relief. Accordingly, the Joint Motion of

the Parties [ECF Doc. 42] is hereby GRANTED and further proceedings in this matter are hereby

temporarily STAYED. The Parties shall jointly file their contemplated request for dismissal of

this case with prejudice on or before February 22, 2019.

SO ORDERED. This the tS'day of January, 2019.




                                                            J~MES c. DEVER III
                                                            United States District Judge
